NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GARCIA-VALLEJO, AKA Jorge                  No.    18-73006
Castillo, AKA Jorge Castillo-Juarez, AKA
Roberto Lara, AKA Rodrigo Lara, AKA             Agency No. A078-535-855
Roberto Lara-Gonzalez, AKA Carlos Padilla
Nunez, AKA Carlos Padilla-Nunez, AKA
Jose Garcia Vallejo,                            MEMORANDUM*

                Petitioner,

 v.

MERRICK GARLAND, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 11, 2021**
                               San Francisco, California

Before: WALLACE, GOULD, and FRIEDLAND, Circuit Judges.

      Jose Garcia-Vallejo (Garcia), a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (BIA) order dismissing his appeal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an Immigration Judge’s (IJ) denial of his application for withholding of

removal and protection under the Convention Against Torture (CAT). The parties

are familiar with the facts, so we do not recount them here. We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition for review.

      We review factual findings related to an applicant’s eligibility for

withholding of removal and CAT protection under the substantial evidence

standard. INS v. Elias-Zacarias, 502 U.S. 478, 483–84 (1992). Garcia challenges

the BIA’s determination that he did not establish a nexus between his claimed

persecution—physical harm and extortion by the Medina family and the Mexican

police—and a protected ground. See 8 U.S.C. § 1231(b)(3)(A). An applicant for

withholding must establish a “clear probability” of persecution on account of a

protected ground. INS v. Stevic, 467 U.S. 407, 430 (1984). Garcia asserts social

group membership based on a group comprised of “opponents of corruption” and

“imputed political opinion” from his mother’s political activities.1

      Substantial evidence supports the BIA’s dismissal of Garcia’s withholding

claim on lack-of-nexus grounds. The nexus requirement for a withholding of



1
  Though Garcia focused his arguments before the IJ and BIA on these two social
groups, portions of his opening brief suggest that he also claims persecution on
account of business ownership. Even if this contention is properly exhausted,
substantial evidence supports the BIA’s affirmance of the IJ’s determination that
there was “no causal connection between the harm [Garcia] feared and his
possession of any group identity or actual or imputed political opinion.”

                                          2
removal claim is satisfied if the petitioner proves that a protected ground is “a

reason” for the feared persecution, even if it is not a central reason for the

petitioner’s fears. Barajas-Romero v. Lynch, 846 F.3d 351, 359–60 (9th Cir.

2017).2 But here, the BIA properly found that the harm Garcia fears can be

attributed to criminal intent, based on Garcia’s perceived ability to pay as a recent

returnee from the United States. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (noting that the “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Encountering criminal conduct does not by itself provide a

basis for a determination of persecution on account of a protected ground.

      Garcia’s contention that he was persecuted as an opponent of corruption or

based on imputed political opinion also fails because Garcia does not provide

evidence that he attempted to expose corruption or that the individuals who

targeted him were aware of this purported political opinion. See, e.g., Singh v.

Barr, 935 F.3d 822, 826 (9th Cir. 2019). Similarly, substantial evidence supports

the BIA’s determination that Garcia was not persecuted due to his mother’s work


2
 The BIA’s initial December 9, 2016 decision dismissing Garcia’s claim on nexus
grounds pre-dated Barajas-Romero. In September 2017, we granted the
Government’s unopposed motion to remand the case to the BIA in light of
Barajas-Romero. On remand, the BIA again dismissed Garcia’s appeal,
concluding that there was no causal connection at all between the harm Garcia
experienced and a protected ground—in other words, the BIA determined that a
protected ground was not even “a reason” for past or future harm.

                                           3
with the Partido de la Revolución Democrática (PRD) political party. Garcia

contends that he will be harmed if he does not vote for the PRD in future elections,

but, as the IJ observed, Garcia never testified that he was threatened or harmed in

the past for failing to vote for the PRD, which makes his claim of future

persecution “too speculative” to compel a different factual finding. See Nagoulko

v. INS, 333 F.3d 1012, 1016, 1018 (9th Cir. 2003).

      Substantial evidence also supports the BIA’s determination that Garcia has

not shown past harm rising to the level of torture or that he will be targeted for

future torture in Mexico. To obtain protection under the CAT, the applicant must

show that he is more likely than not to be tortured by or at the instigation of the

government (or with the government’s consent or acquiescence) if he is returned to

his home country. See Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1078–79

(9th Cir. 2015). “Torture is an extreme form of cruel and inhuman treatment and

does not include lesser forms of cruel, inhuman or degrading treatment or

punishment that do not amount to torture.” 8 C.F.R. § 1208.18(a)(2). The BIA

affirmed the IJ’s finding that at least one incident of alleged torture lacked

sufficient corroboration, a finding which is supported by substantial evidence.

Garcia did not present records of his girlfriend’s alleged hospitalization or the

police report they allegedly filed in the United States, and he did not offer his

girlfriend’s testimony, even though she was present outside the courtroom during


                                           4
the hearing. The BIA therefore did not err by treating this incident as unpersuasive

in demonstrating a likelihood of torture if Garcia returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1045 (9th Cir. 2009). Torture is a higher standard than

persecution, see Ahmed v. Keisler, 504 F.3d 1183, 1201 (9th Cir. 2007), and given

the lack of corroboration, Garcia’s alleged harms do not rise to the level of torture

under the CAT.

      Garcia cites the country conditions evidence to support his claim that he is

likely to be tortured in the future. But though the reports may reinforce that

corruption and torture exist in Mexico and law enforcement often does not

sufficiently respond, he has not shown a “particularized threat” of torture. See

Lanza v. Ashcroft, 389 F.3d 917, 936 (9th Cir. 2004) (citation omitted). The record

does not compel reversal of the BIA’s denial of Garcia’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                          5